246 S.W.3d 519 (2008)
OZARK FIRE PROTECTION, INC., Respondent
v.
Charles FRANKLIN and Sue Franklin, Appellants.
Nos. WD 67950, WD 67951.
Missouri Court of Appeals, Western District.
Motion for Rehearing and/or Transfer Denied March 4, 2008.
January 2, 2008.
Charles Franklin, Columbia, MO, pro se.
James C. Dowling, Fulton, MO, for appellant Sue Franklin.
Vivek Puri, Columbia, MO, for respondent.
Before HOWARD, C.J., and BRECKENRIDGE and ELLIS, JJ.[1]
Motion for Rehearing and/or Transfer to Supreme Court Denied March 4, 2008.

Order
PER CURIAM.
Sue and Charles Franklin appeal the trial court's judgment in favor of Ozark Fire Protection in a breach of contract action. The Franklins argue that the trial court erred in awarding interest and attorney's fees under section 431.180, RSMo 2000. They also argue that the trial court erred in including fees for use of Ozark's truck as part of the damages and awarding attorney's fees in regard to a discovery dispute. The judgment of the trial court is affirmed. Rule 84.16(b).
NOTES
[1]  Breckenridge, J., was a member of this court at the time the case was argued and submitted. She was subsequently appointed a judge of the Supreme Court of Missouri but has been reassigned to this court as a special judge for the purpose of disposition of this case.